United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1261
                        ___________________________

                                    Harvey Cullum

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

John C. Aldworth, individually and in his official capacity as District Court Judge;
Van Buren County District Court, in its capacity as a state court; Cleburne County
                  District Court, in its capacity as a state court

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: September 6, 2012
                            Filed: September 11, 2012
                                  [Unpublished]
                                  ____________

BYE, GRUENDER, and BENTON, Circuit Judges.

                                    ____________

PER CURIAM.
      Harvey Cullum appeals from the district court’s1 order dismissing his civil
action for failure to state a claim upon which relief may be granted. For the reasons
explained by the district court, this court affirms the judgment. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-